In a support proceeding pursuant to Family Court Act article 4, the mother appeals from an order of the Family Court, Suffolk County (Freundlich, J.), entered April 22, 1996, which denied her objec*564tions to an order of the same court (Lynaugh, H.E.), entered February 6, 1996, which, after a hearing, granted the father’s petition for child support.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the mother’s contention, the Hearing Examiner did not err in directing her to pay child support for the parties’ daughters who reside with the father (see, Matter of Eggert v Simpson, 224 AD2d 958). Further, the Hearing Examiner correctly calculated the mother’s child support obligation in accordance with the formula set forth in Family Court Act § 413.
The mother’s remaining contention is without merit. O’Brien, J. P., Santucci, Joy and Altman, JJ., concur.